Case 5:20-cv-07502-BLF Document 14-16 Filed 10/27/20 Page 1 of 5




                EXHIBIT P
                       Case 5:20-cv-07502-BLF Document 14-16 Filed 10/27/20 Page 2 of 5



Number   title                              Column2                           ns2:Total_Videns2:Views
1        Amazing Polly                                                                  387           24660282
2        Daniel Lee                                                                      84             999348
3        DeceptionBytes                                                                1030           18239613
4        Destroying the Illusion                                                        796           35050517
5        Destroying the Illusion 2.0                                                      3               7605
6        dnajlion7                                                                     2652           28361823
7        Edge of Wonder                                                                 316           38089707
8        IntheMatrixxx                                                                  464            4667407
9        JustInformed Talk                                                              890           60154395
10       prayingmedic                                                                   475            4254005
11       RedPill78                                                                      800           48764950
12       Sarah Westall                                                                  669           15367956
13       SGTreport                                                                     1492         130503359
14       SGTreport2: *BACK UP channel*                                                   31            1597694
15       SpaceShot76                                                                    792           32227188
16       TRUreporting                                                                   864           23626051
17       Woke Societies                                                                 217            4617715
18       X22Report                                                                     3721         292569198
                             Case 5:20-cv-07502-BLF Document 14-16 Filed 10/27/20 Page 3 of 5



ns2:Subscribers       ns2:Created_Date     ns2:Deleted_Date        Number2
               375000             3/9/2016            10/15/2020   1
                30300           10/23/2019            10/15/2020   2
                69200            7/31/2011            10/15/2020   3
               238000           11/24/2016            10/15/2020   4
                51600            2/24/2018            10/15/2020   5
               113000            10/7/2007            10/15/2020   6
               467000            12/6/2017            10/15/2020   7
                76900            7/11/2013            10/15/2020   8
               281000            1/15/2015            10/15/2020   9
               391000            7/27/2010            10/15/2020   10
               270000            7/21/2006            10/15/2020   11
               125000             4/4/2012            10/15/2020   12
               630000             2/3/2007            10/15/2020   13
               107000            1/26/2011            10/15/2020   14
               159000           12/15/2008            10/15/2020   15
               216000             3/5/2015            10/15/2020   16
               108000            4/27/2019            10/15/2020   17
               952000             2/4/2013            10/15/2020   18
                          Case 5:20-cv-07502-BLF Document 14-16 Filed 10/27/20 Page 4 of 5



ns2:YouTube_Channel_URL                                           Number
https://www.youtube.com/channel/UCJkOZZrGNEJYDhzVwd24Bfg          1
https://www.youtube.com/channel/UCybDwbDsJO40T019BcVRw‐w          2
https://www.youtube.com/channel/UCjWAU0s1‐MJb3C2OWHSxN5g          3
https://www.youtube.com/channel/UCMVTRzCXvIbdK0Y1ZxD‐BlA          4
https://www.youtube.com/channel/UC0v4ZBPYfq‐sPmXOd67cDww          5
https://www.youtube.com/channel/UCQ1h0i1ksKlvPI7zI6t9XoA          6
https://www.youtube.com/channel/UCxC2RlwWGHnwXanvHNBmw2w          7
https://www.youtube.com/channel/UCtYWoR‐C‐oAceQse9Wam_fQ          8
https://www.youtube.com/channel/UCm5CkXzGXb‐A2XX0nuTctMQ          9
https://www.youtube.com/channel/UCSio3E7kYvPeHKhfuYZWriA          10
https://www.youtube.com/channel/UCk0rJN52_9‐cLGW‐TeZwDGw          11
https://www.youtube.com/channel/UCtO4mL7AAM97yt5EHacdpKw          12
https://www.youtube.com/channel/UC2nQYGjfe9I_tgWpqgJorUg          13
https://www.youtube.com/channel/UCZAfwtPpZyByqTcTmvJuy0g          14
https://www.youtube.com/channel/UCKpH2KFEngc9Csp2i71znYA          15
https://www.youtube.com/channel/UCpwXjOAwWDuWlmA2gTjjBwg          16
https://www.youtube.com/channel/UCChqaZ_kStPhOgDx1NxdA0w          17
https://www.youtube.com/channel/UCB1o7_gbFp2PLsamWxFenBg          18
                          Case 5:20-cv-07502-BLF Document 14-16 Filed 10/27/20 Page 5 of 5



link
https://altCensored.com/channel/UCJkOZZrGNEJYDhzVwd24Bfg
https://altCensored.com/channel/UCybDwbDsJO40T019BcVRw‐w
https://altCensored.com/channel/UCjWAU0s1‐MJb3C2OWHSxN5g
https://altCensored.com/channel/UCMVTRzCXvIbdK0Y1ZxD‐BlA
https://altCensored.com/channel/UC0v4ZBPYfq‐sPmXOd67cDww
https://altCensored.com/channel/UCQ1h0i1ksKlvPI7zI6t9XoA
https://altCensored.com/channel/UCxC2RlwWGHnwXanvHNBmw2w
https://altCensored.com/channel/UCtYWoR‐C‐oAceQse9Wam_fQ
https://altCensored.com/channel/UCm5CkXzGXb‐A2XX0nuTctMQ
https://altCensored.com/channel/UCSio3E7kYvPeHKhfuYZWriA
https://altCensored.com/channel/UCk0rJN52_9‐cLGW‐TeZwDGw
https://altCensored.com/channel/UCtO4mL7AAM97yt5EHacdpKw
https://altCensored.com/channel/UC2nQYGjfe9I_tgWpqgJorUg
https://altCensored.com/channel/UCZAfwtPpZyByqTcTmvJuy0g
https://altCensored.com/channel/UCKpH2KFEngc9Csp2i71znYA
https://altCensored.com/channel/UCpwXjOAwWDuWlmA2gTjjBwg
https://altCensored.com/channel/UCChqaZ_kStPhOgDx1NxdA0w
https://altCensored.com/channel/UCB1o7_gbFp2PLsamWxFenBg
